NOT FOR PU.BLICATION IN WEST'S HAWAI‘[ REP()RTS ANI) PAC`IFIC REPORTEFI{

NO. 296

L)W

3

IN THE lNTERMEDIATE COURT OF APPEALS

©F THE STATE OF HAWAlT

 

}*

 

ASHLEN AQUILA and lVY AQUlLA, and on behalf of KYLlE B@WlLDEW
GRACIE DEWILDE and LILY DEWlLDE, Petitioners~Appellees, v.
ERlC L. DAVlES and MIRELLA M. DAVlES, Respondents~Appellants

APPEAL FROM THE DlSTRICT COURT OF THE FIRST CIRCUIT
WAIALUA DlVISION
(Civ. No. lSSO7+l~755)

SUMMARY DISPOSITlON ORDER
(By: Nakamura, Presiding Judge, Fujise and Leonard, JJ.)
Respondents~Appellants Eric L. Davies and Mirella M.
Davies (collectively the "Davies") appeal, pro se, from the
summary denial of their "Motion for Relief from Order for
lnjunction and Relief from Order Granting Attorneys Fees" (Motion
for Relief) entered on January 22, 2009 by the District Court of
the First Circuit, Waialua Division (district court).1 On
appeal, the Davies assert that the district court abused its
discretion when it denied the Motion for Relief without a
hearing. The Davies argue that they were entitled to relief
under HawaiYi District Court Rules of Civil Procedure (DCRCP)
Rule 60(b)(6). We disagree.
This appeal arises out of a "Petition for EX Parte
Temporary Restraining Order and for Injunction Against
Harassment" pursuant to Hawaii Revised Statutes (HRS) § 604-l0.5
filed by Petitioners-Appellees Ashlen Aguila and lvy Aquila
(Aquilas) on June l3, 2007 seeking an order enjoining the Davies

from certain acts towards the Aquilas. An "Order Granting

1 The Honorable Hilary Benson Gangnes presided.

 

N()T FOR PUBLIC,A'I."ION IN WES'I."S HA\NAI"I. REP()R']`S AN'D PAC`I`FI_C REPORTER

attorneys' fees and co
The district court entered an award for fees and costs on
November 20, 2007.

The Davies filed a notice of appeal from the award of
attorneys’ fees and costs on Decemher lB, 2007. ln a summary
disposition order filed on January 20, 2009, this court affirmed
the order of the district court. Acduila v. Davies, No. 289l4,
2009 WL l32045 at *2 (App. January 20, 2009).

On January 20, 2009, the Davies submitted the Motion
for Relief. The Motion for Relief was "hrought pursuant to Rules
7 and 60(b) of the District Court Rules of Civil Procedure

." In denying the Motion for Relief, the district court
wrote: "DCRCP does not apply to HRS § 604-l0.5. See DCRCP
Rule 8l(a)(4)." The denied Motion for Relief was filed on
January 22, 2009.

On January 30, 2009, the Davies submitted a "Motion to
Reconsider Order Denying Motion for Relief from Order for
Injunction and Relief from Order Granting Attorneys Fees" (Motion
to Reconsider). The Motion to Reconsider was made pursuant to
DCRCP Rules 7 and 59. ln the Motion to Reconsider, the Davies
argued that they were entitled to relief under DCRCP Rule
60(b>(6). The Motion to Reconsider was denied and filed on
February l0, 2009.

Based on a review of the record, we conclude that the
district court did not err in denying the Davies's Motion for
Relief.

Therefore,

lT lS HEREBY ORDERED that the district court's denial

of the "Motion for Relief from Order for lnjunction and Relief

NOT FOR PUBLICATION IN W§EST'S HAWA!‘I REPOR'I`S A_Nl) PACIFIC REPORT`ER

from ©rder Granting attorneys Fees" entered on January 2Z, 2009
in the District Court of the First Circuit, Waialua Division is
affirmed.

DATED: Honolulu, Hawai“i, January 25, 20l0.

©n the briefs:

Erio L. Davies CjZ;@7 ;H< jZi;“é;W¢¢¢G~\-

Mirella M. Davies, Chief Judge
Respondents~Appellants pro se.

R. Laree McGuire   "

(Porter Tom Quitiguit Chee &
Watts),
for Petitioners~Appellees.

      

_~/ §

*ssociate uudge